Petition for Writ of Mandamus Denied and Opinion filed May 22, 2003








Petition for Writ of Mandamus Denied and Opinion filed
May 22, 2003.
 
In The
Fourteenth Court of Appeals
____________
 
NO. 14-03-00429-CV
____________
 
IN RE CAMERON DIVISION OF COOPER
CAMERON CORPORATION
f/k/a CAMERON IRON WORKS, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 16, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  In its petition, relator
sought to have this Court compel the Hon. S. Grant Dorfman,
presiding Judge of the 129th Judicial District Court of Harris County, to set
aside his orders of January 29, 2003, lifting the abatement order, and April 3,
2003, denying relator=s motion to reconsider, in cause
number 96-41332, styled Earlene Thurman, Individually and as Community
Representative of the Estate of Delbert Thurman, et al. v. Cooper Industries,
Inc., et al.
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 22, 2003.
Panel consists of
Justices Yates, Hudson, and Frost.